 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     JOSHUA MARKANSON
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00024 TLN
12
                                   Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                           CONTINUE STATUS CONFERENCE
14
     ISAIAH BURKS AND                                    DATE: March 19, 2020
15   JOSHUA MARKANSON,                                   TIME: 9:30 a.m.
                                   Defendants.           COURT: Hon. Troy L. Nunley
16
17
18
19
            Defendants Joshua Markanson and Isaiah Burks through their counsel of record, and
20
     the United States of America, through its undersigned counsel, stipulate that the status
21
     conference currently set for March 19, 2020 be continued to June 18, at 9:30 a.m.
22
            In March 2018, Mr. Markanson was arraigned on the nine-count Superseding
23
     Indictment. (ECF Nos. 15, 21, 22.) Mr. Burks was arraigned separately, in May 2018. (ECF
24
     Nos. 37.) The government has produced discovery to defense counsel that includes 139 pages
25
     of written materials and roughly 130 photos, as well as fifteen compact disks containing dozens
26
     of audio and video files. Additional discovery has been requested.
27
            This case was also recently reassigned to a different Assistant U.S. Attorney.
28

                                                     1
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
 1            Based on the foregoing, the parties agree and stipulate that the status conference
 2   currently set for March 19, 2020, be continued to June 18, 2020 at 9:30 a.m. The parties further
 3   agree that time under the Speedy Trial Act should be excluded from the date the parties
 4   stipulated, up to and including June 18, 2020, under 18 U.S.C. § 3161(h)(7)(A) and
 5   (B)(iv)[reasonable time to prepare], and General Order 479 [Local Code T4], based on defense
 6   preparation.
 7            The parties agree that the failure to grant a continuance in this case would deny defense
 8   counsel reasonable time necessary for effective preparation, and to discuss, plan and negotiate
 9   current and future discovery issues with the government, taking into account the exercise of
10   due diligence. The parties also agree that the ends of justice served by the Court granting the
11   requested continuance outweigh the best interests of the public and the defendants in a speedy
12   trial.
13
14   Respectfully submitted,
15   Dated: March 16, 2020                                  /s/ Etan Zaitsu
                                                            ETAN ZAITSU
16                                                          Attorney for Defendant Joshua Markanson
17
18   Dated: March 16, 2020                                  /s/ Philip Cozens
                                                            PHILLIP COZENS
19                                                          Attorney for Defendant Isaiah Burks
20
21   Dated: March 16, 2020                                  /s/ Justin Lee
                                                            JUSTIN LEE
22
                                                            Assistant United States Attorney
23                                                          Attorney for Plaintiff United States

24
25
26
27
28

                                                      2
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
 1                                                ORDER
 2          The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court also finds that the ends of justice served by granting the requested
 7   continuance outweigh the best interests of the public and the defendant in a speedy trial.
 8          The Court orders that the time from the date the parties stipulated, up to and including
 9   June 18, 2020, shall be excluded from computation of time within which the trial in this case
10   must begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable
11   time to prepare], and General Order 479 [Local Code T4]. It is further ordered that the March
12   19, 2020 status conference be continued until June 18, 2020, at 9:30 a.m.
13
14   Dated: March 16, 2020
15
16
17                                                        Troy L. Nunley
                                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                      3
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
